DETAILED ACTION 



Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is the examiner’s statement of reasons for allowance: independent claim 1 is on a method for operating a robotic system and recites, in part, “[1] detecting an event while implementing the operations for transferring the unrecognized object, wherein the event represents an entry or an exit of the unrecognized object relative to a laterally-oriented crossing reference located at a crossing reference height; [2] calculating an object height of the unrecognized object based on the event; [3] deriving a location of a vertically-oriented surface or a portion thereof of the unrecognized object based on the object height and the first set of peripheral edges; [4] deriving a scanning position based on the derived location of the vertically-oriented surface, wherein the scanning position represents a pose for presenting the vertically-oriented surface to a scanning sensor; [5] implementing operations for transferring the unrecognized object to expose the vertically-oriented surface to a scanning sensor based on the scanning position; [and 6] generating a scanning result representative of an output from the scanning sensor scanning the vertically-oriented surface or the portion thereof.”  These limitations either individually or in combination when considering the claim as a whole were not found in the prior art.  
The closest prior art is US Pub. No. 2017/0246744 to Chitta et al. which discloses a robotic picking system configured to locate and pick boxes from an unstructured pallet using computer vision to determine the sizes and location of boxes on the pallet.  However, Chitta et al. does not teach or suggest, for example, detecting entry/exit events relative to laterally oriented crossing references nor deriving locations of vertically oriented surfaces of objects based determined object height and peripheral edges as recited in the claim.  Therefore, claim 1 is allowable as well as any claims 2-5 depending therefrom.
Secondly, independent claims 6 and 16 are allowable as each one recites claim features similar to those above in claim 1. Claims 7-15 and 17-20 are allowable as they depend from claims 6 and 16 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655